Citation Nr: 0608789	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  94-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently rated as 50 percent disabling.

2.  Entitlement to a compensable rating for dermatophytosis.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

In a December 1993 rating decision, the RO, in pertinent 
part, denied a rating in excess of 10 percent for post-
traumatic headaches, and denied a compensable rating for 
dermatophytosis.  In November 1996, April 1999, and March 
2000, the Board remanded the matter to the RO for additional 
evidentiary development.  

While the matter was in remand status, in an October 2002 
rating decision, the RO increased the rating for the 
veteran's post-traumatic headaches to 50 percent, effective 
June 23, 1993, the date of receipt of his claim for an 
increased rating.  Although the maximum schedular rating has 
now been assigned for headaches, the veteran continues to 
assert his entitlement to a higher rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996) (holding that the question of 
an extraschedular rating is a component of a claim for an 
increased rating).  

In April 2003, the Board remanded the claims of entitlement 
to increased ratings for headaches and dermatophytosis to the 
RO for additional development of the evidence and due process 
considerations.  While the matter was in remand status, the 
veteran filed additional claims.  In a December 2004 rating 
decision, the RO denied a rating in excess of 10 percent for 
hypertension.  The veteran duly appealed the RO's decision.  

The Board notes that in an August 2005 statement, the veteran 
withdrew his claims of service connection for a low back 
injury and a right eye injury.  Accordingly, the Board finds 
that such issues are not within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the veteran 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (2005).  Thus, the issues now before 
the Board are as set forth on the cover page of this 
decision.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an increased rating 
for hypertension.  This matter is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic headaches 
are manifested by constant and severe headaches, but an 
exceptional or unusual disability picture is not shown. 

2.  The veteran's service-connected skin disorder is 
manifested by complaints of itching, burning, and exfoliation 
affecting his feet and groin and requiring treatment with 
topical medications only; objective evidence indicates that 
such skin disability affects less than five percent of the 
entire body, including exposed areas.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Codes 8100 (2005).

2.  The criteria for a 10 percent rating for dermatophytosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002), and as amended 
at 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified at 38 
C.F.R. §§ 4.118, Diagnostic Code 7806 (2005)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2003 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims for increased 
ratings for post-traumatic headaches and dermatophytosis, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Specifically, the letter advised the veteran of the need to 
submit or identify evidence showing his claimed conditions 
had worsened.  It is noted that the veteran has been advised 
of the specific rating criteria pertaining to headaches and 
dermatophytosis, as well as the criteria for assigning an 
extraschedular rating.  See e.g. October 2002 Statement of 
the Case, October 2002 rating decision, and August 2005 
Supplemental Statement of the Case.  The veteran was further 
advised that VA would obtain records of treatment from a VA 
or federal government facility, while he was responsible for 
submitting or identifying records from a private facility.  
He was advised that VA would assist him in obtaining these 
latter records.  

The Board notes that the April 2003 letter also advised the 
veteran to identify any additional information that he felt 
would support his claims for increased ratings for headaches 
and dermatophytosis.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

To the extent that the veteran did not receive a VCAA notice 
prior to the initial rating decisions denying his claims, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notices were 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  Neither the veteran nor his representative has 
argued otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Similarly, the Board finds that the veteran has not been 
prejudiced by any defect in the content of the VCAA notice, 
nor has the veteran contended.  In Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, elements (1) - (3) are obviously not at issue, 
as service connection is already in effect for the 
disabilities considered in this case.  With respect to 
element (4), degree of disability, as discussed above, the 
veteran has received adequate notification with respect to 
this element.  With respect to element (5) effective date, 
the Board finds that any lack advisement as to this element 
is harmless error, because the matter of an effective date is 
not at issue before the Board.  

As explained above, the veteran has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to the crucial element of degree of disability.  Thus, there 
is no prejudice to the veteran in Board's considering this 
case on its merits.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].  

The Board further observes that the veteran's claim for 
increased ratings for headaches and dermatophytosis has been 
pending nearly thirteen years.  The Board finds that yet 
another remand would only delay this matter unnecessarily, 
with no benefit to the veteran.  Again, neither the veteran 
nor his representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In addition to notification responsibilities, under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the 
veteran's service medical records are on file and the RO has 
requested all available post-service VA and private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).  

Moreover, over the course of this longstanding appeal, the 
veteran has been afforded numerous VA medical examinations in 
connection with his claims.  The Board has considered the 
assertions of the veteran's representative to the effect that 
an examination is necessary to evaluate the veteran's 
dermatophytosis.  A review of the record, however, indicates 
that the veteran has already been afforded four VA medical 
examinations, and the record further contains clinical 
records of treatment for a skin disorder.  The Board finds 
that this evidence provides the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Another examination is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to an increased rating for post-traumatic 
headaches, currently rated 50 percent disabling.

Factual Background

A review of the record indicates that in a September 1974 
rating decision, the RO granted service connection for post-
traumatic headaches and assigned an initial 10 percent 
rating, effective September 6, 1973.

In June 1993, the veteran submitted a claim for an increased 
rating for headaches, stating that his disability had 
worsened.  In support of his claim, the veteran has submitted 
both VA and private clinical records showing treatment for 
complaints of chronic and severe headaches, as well as a 
recent "headache calendar" tracking the severity of his 
service-connected headaches over the course of four months.  

The veteran was initially afforded a VA medical examination 
in October 1993, at which he reported chronic headaches since 
service.  He indicated that he experienced daily headaches 
which, at times, increased to a 10 on a pain scale of 1 to 
10.  He denied any other associated symptoms.  The veteran 
indicated that he could work with his headaches, although 
occasionally he had to leave work.  The examiner indicated 
that the veteran's headaches were fairly severe in nature and 
fairly prostrating.  Ordinary activity was possible but 
limited.  

In a December 1993 rating decision, the RO denied a rating in 
excess of 10 percent for post-traumatic headaches.  The 
veteran appealed the RO's decision, arguing that a higher 
rating was warranted as he had to lie in a dark, quiet room 
and leave work as a result of his headache disability.

In an October 1994 letter, an acquaintance of the veteran 
indicated that the veteran left work two to four times weekly 
because of his headache disability.  

At his November 1994 hearing, the veteran testified that he 
owned an insurance agency and worked approximately 48 to 60 
hours weekly.  He estimated that he lost approximately 15 
hours weekly as a result of his headache disability, when he 
had to leave work and lie down in a dark room for between one 
and four hours

At a VA medical examination in February 1997, the veteran 
reported a constant mild to moderate headache, which became 
severe two to three times monthly.  He denied associated 
symptoms.  He indicated that he continued to work full time 
as an insurance agent.  The diagnosis was chronic headaches.  
The examiner indicated that the veteran's headaches were not 
clearly migraines, nor were they prostrating in nature.  

At a VA medical examination in September 1999, the veteran 
reported continued, constant headaches.  He indicated that 
his pain ranged from a 5 to 10 in severity and was associated 
with weakness, fatigue and functional loss.  The veteran 
indicated that he was unable to perform any activities of 
daily living during his severe headaches and stated that he 
had missed several days of work because he had to go home and 
lie down.  The diagnosis was migraine headaches.  

At a VA medical examination in September 2000, the veteran 
reported continued, constant headaches.  He indicated that 
his daily pain was approximately 4-5 on a pain scale of 1 to 
10.  He indicated that approximately 10 to 11 days out of the 
month, he experienced a more severe headache, which he rated 
as an 8-10.  He indicated that these headaches were 
incapacitating and required that he stay in a dark room.  The 
veteran indicated that he owned an insurance agency and a 
strip mall and that his headaches had caused his loss of 
income and interference with his personal life.  The 
diagnoses included neuralgic headaches with migrainous 
features and chronic daily headaches.  

At the most recent VA medical examination in June 2005, the 
veteran reported that his headaches had progressively 
worsened since service.  He reported weekly headaches, 
treated with continuous medication.  He indicated that most 
of his headaches were prostrating in nature and prevented 
daily activities such as exercise, grooming, dressing, 
sports, shopping, and traveling.  The veteran stated that he 
worked as a salesman and was only able to work 1/5 of the 
time.  The diagnosis was headaches.  

Analysis

The veteran's post-traumatic headaches are evaluated under 
the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this provision, a 50 percent rating is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.  There is no provision for a higher rating for 
headaches in the Rating Schedule, and no evidence that the 
veteran's post-traumatic headache disability is more 
appropriately evaluated under another Diagnostic Code.  The 
veteran has not argued otherwise.  

Because the veteran is currently in receipt of the maximum 
schedular rating for post-traumatic headaches, the Board has 
considered an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  Under 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation is warranted only if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Due to the nature of the veteran's service-connected headache 
disability, interference with employment is established.  As 
delineated above, the evidence indicates that he works in the 
insurance business and as a real estate investor.  He has 
reported that his headaches severely impact his employment.  
In fact, at the most recent VA medical examination in June 
2005, the veteran claimed that he could only work 1/5 of his 
usual schedule due to his headaches.  

The Board notes that it is undisputed that the veteran's 
headache disability has resulted in severe economic 
inadaptability, as that is one criterion for the assignment 
of the current 50 percent rating for headaches.  However, the 
evidence does not show marked interference with his 
employment as a result of his service-connected disability 
beyond that contemplated under by his assigned schedular 
rating.  In addition, the Board notes that the record 
contains no indication that the veteran has been frequently 
hospitalized for treatment of his service-connected headache 
disability; rather, his treatment has been on an outpatient 
basis.  

In summary, although the record shows that the veteran's 
headache disability is productive of severe economic 
inadaptability, his maximum disability rating of 50 percent 
is recognition that of this his industrial capabilities are 
severely impaired.  After reviewing the record, the Board is 
unable to identify an exceptional or unusual factor which 
would render impractical the application of the regular 
schedular standards.  Thus, referral for consideration of 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for the veteran's post-
traumatic headaches, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to a compensable rating for dermatophytosis.

Factual Background

A review of the record indicates that in a September 1974 
rating decision, the RO granted service connection for 
dermatophytosis of the groin and feet and assigned an initial 
10 percent rating, effective September 6, 1973.

In September 1975, the veteran was examined by VA to 
determine the current severity of his service-connected skin 
disability.  On examination, the veteran reported a history 
of a fungal infection of the feet.  He indicated that he used 
Tenactin to keep his disorder under control.  Current 
examination revealed no evidence of skin involvement of the 
feet.

In a November 1975 rating decision, the RO reduced the rating 
for the veteran's dermatophytosis to zero percent, effective 
February 1, 1976.  This rating has remained in effect to 
date.  

In June 1993, the veteran submitted a claim for an increased 
rating for dermatophytosis of the feet.  In support of his 
claim, the veteran submitted VA and private clinical records 
showing complaints of a skin disorder.  For example, a May 
1993 VA clinical record shows complaints of a rash on the 
feet.  Examination showed bilateral tinea pedis between the 
toes.  There was no edema.  The diagnoses included tinea 
pedis.  

At a VA skin examination in August 1993, the veteran reported 
intermittent itching and burning on his feet.  He indicated 
that he used salve to treat his symptoms.  The diagnoses 
included tinea pedis.  

In a December 1993 rating decision, the RO denied a 
compensable rating for dermatophytosis.  The veteran appealed 
the RO's decision, arguing that a higher rating was warranted 
as he had cracking and bleeding on his feet due to his 
service-connected skin condition.  

At his November 1994 hearing, the veteran testified that the 
skin on his feet blistered and peeled.  He indicated that he 
treated his condition by soaking his feet and using creams.  

At a VA medical examination in April 1997, the veteran 
reported tiny vesicular eruptions affecting his feet, mostly 
between the toes, every 4 months.  He also complained of 
recurrent infections affecting his groin.  Examination showed 
tinea pedis in a moccasin distribution of both feet, plus in 
the interdigital region with erythematous scaling.  The 
diagnoses included tinea pedis and intertrigo affecting the 
groin with post-inflammatory hyperpigmentation only.  

At a VA medical examination in September 2000, the examiner 
noted that the veteran had a long history of tinea pedis.  
Examination showed scaling with erythema of the sides and 
soles of both feet with mild thickening of the toenails.  

VA clinical records show that the veteran sought treatment in 
February 2003 for complaints of recurrent scaling and 
blistering of the feet.  Examination showed scaling on the 
soles of the feet and a dark area on one of the toes.  There 
was no edema.  Lotrimin cream and Tinactin powder as needed 
were prescribed.  In April 2003, the veteran reported that 
the topical medication had helped the pruritus on his feet.  
He indicated that his rash was cyclical and usually cleared 
on its own.  He reported a rash on his groin.  He indicated 
that his rash was itchy but not painful.  He indicated that 
he was using topical cream to good effect.  Examination 
showed a mild scaly redness on the soles of the feet, with 
interdigital slight scaling.  There was no fissure of the 
skin.  The groin showed scattered, nontender areas of 
blister-like lesions.  The diagnoses included tinea and 
intertrigo and the veteran was advised to continue Lotrimin 
cream as needed.  

At the most recent VA medical examination in June 2005, the 
veteran reported that his skin disorder had progressively 
worsened.  He indicated that his treatment regime consisted 
of creams, but claimed that such treatment was ineffective.  
He claimed to have constant blisters, crusting, and peeling 
skin.  Examination showed no urticaria, primary cutaneous 
vasculitis, or erythema.  There were no systemic symptoms.  
The examiner indicated that less than 5 percent of the 
exposed area and less than 5 percent of the total body area 
was affected.  The diagnosis was dermatophytosis.  

Analysis

In the present case, the RO has evaluated the veteran's 
service-connected dermatophytosis under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO has considered the veteran's claim under 
both the original and amended criteria.  In addition, as 
discussed above, the veteran has been advised of both the 
original and amended rating criteria.  Taking these factors 
into consideration, the Board will proceed with consideration 
of this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the rating criteria in effect prior to August 30, 2002, 
dermatophytosis is rated, by analogy, to eczema, depending 
upon the location, extent, and repugnance or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).

Pursuant to these criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  A compensable rating of 
10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Id.  The next higher evaluation of 30 percent requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Id.  The highest rating allowable 
pursuant to this Code necessitates evidence of ulceration, 
extensive exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.

Under the revised rating criteria, as in effect from August 
30, 2002, dermatophytosis is rated, by analogy, as 
disfigurement of the head, face, or neck (under Code 7800); 
scars (under Codes 7801, 7802, 7803, 7804, or 7805); or 
dermatitis (under Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).  
As the veteran's service-connected skin disability involves 
his feet and groin, the Board finds that the predominant 
disability should be rated, by analogy, to dermatitis.  
Consequently, the Board concludes that Code 7806 most 
appropriately reflects the veteran's service-connected skin 
disability.

Under the revised provisions of Diagnostic Code 7806, a 10 
percent rating will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period. A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 10 percent rating for 
dermatophytosis have been met.  As set forth above, the 
veteran reports that his service-connected skin disability is 
manifested primarily by a cyclical rash on his feet and 
groin.  He claims that the rash is manifested by itching as 
well as cracking, blistering, and peeling skin.  The veteran 
has been prescribed a salve for his rash, but no other 
systemic therapy.  VA medical examination reports contain 
objective findings of some scaling and blistering on the feet 
and groin areas with discoloration and erythema.  

Although the rash of the veteran's groin is certainly not in 
an exposed area, given that the skin condition has been 
observed both on the bottom and sides of the feet and between 
the toes, the Board finds that such area can be considered to 
be exposed, at least periodically.  Affording the veteran the 
benefit of the doubt, therefore, the Board finds that the 
criteria for a 10 percent rating have been met under 
Diagnostic Code 7806, as in effect prior to August 30, 2002.  

The criteria for a rating in excess of 10 percent, however, 
have not been met, either under the old or amended criteria.  
There has been no objective evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  
Similarly, there is no evidence of systemic or nervous 
manifestations, or exceptional repugnance so as to warrant a 
rating in excess of 10 percent under the criteria in effect 
prior to August 30, 2002.  

Similarly, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's service-connected skin condition has not been shown 
to affect 20 to 40 percent of his entire body or 20 to 40 
percent of the exposed areas.  Rather, at the most recent VA 
medical examination in June 2005, the examiner concluded that 
the condition affected less than 5 percent of the veteran's 
body, including the exposed areas.  Likewise, although 
topical cream has been prescribed, he has never required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Thus, the criteria for a rating in 
excess of 10 percent under the amended version of Diagnostic 
Code 7806 have not been met.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
skin disability.  There is no objective evidence that his 
dermatophytosis, in and of itself, is productive of marked 
interference with employment.  There is also no indication 
that his dermatophytosis necessitates frequent periods of 
hospitalization.  Indeed, it appears that the veteran has 
been seen only on an outpatient basis.  Thus, the Board will 
not consider referral for consideration of extraschedular 
rating.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's 
dermatophytosis, the benefit-of-the-doubt doctrine is 
inapplicable, and the appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to a rating in excess of 10 percent for post-
traumatic headaches is denied.  

Entitlement to a 10 percent rating for dermatophytosis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The veteran also seeks an increased rating for his service-
connected hypertension.  He was last examined for 
compensation purposes in September 2004.  At that time, the 
examiner indicated that the veteran's claims folder was not 
available for review in connection with the examination.  At 
the time of the examination, the veteran's blood pressure was 
152/98.  The examiner also commented that the veteran had 
recently been seen at that VA medical facility; at that time, 
the veteran's blood pressure was 157/93.  

Since that examination, however, the veteran has submitted a 
"headache calendar" for the months from August to November 
2005.  On this calendar, the veteran has recorded his 
headache severity, as well as a daily blood pressure reading.  
These readings range from a high of 200/120 to a low of 
115/71.  

Given the increased blood pressure readings recorded by the 
veteran, his representative has requested a remand of this 
matter for the purposes of affording the veteran another VA 
medical examination.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one); see also 
38 C.F.R. § 3.159(c)(4).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating for 
hypertension, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for such 
disability.  On remand, therefore, the RO should issue a 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date for the award 
of benefits will be assigned if an increased rating is 
granted and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim for an increased 
rating for hypertension, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).   

2.  The veteran should also be afforded a 
VA medical examination to determine the 
current severity of his service-connected 
hypertension.  The claims file should be 
made available to the examiner for review 
in connection  with the examination.  The 
examiner should be asked to review the 
claims folder and comment on whether the 
veteran's hypertension is manifested by 
diagnostic pressure readings of 
predominately 110 or more or systolic 
pressure readings of 200 or more.  All 
indicated studies should be performed.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


